UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-29196 PROFILE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 91-1418002 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Park Avenue, Suite 201 Manhasset, New York (Address of principal executive offices) (Zip Code) (516) 365-1909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes T No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No  Not Applicable T. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company)  Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  NoT. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 17,631,222 shares of common stock, par value $0.001, were outstanding as of May 10, 2010. PROFILE TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period Ended March 31, 2010 Table of Contents PART IFINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Stockholders’ Deficit (Unaudited) 5 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4T Controls and Procedures 25 PART IIOTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of SEcurity Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signature Certifications PART I — FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). PROFILE TECHNOLOGIES, INC. BALANCE SHEETS MARCH 31, 2, 2009 (Unaudited) March 31, June 30, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory - Prepaid expenses and other current assets Total current assets Equipment, net of accumulated depreciation of $5,605 and $1,931 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Note payable to stockholder Current portion of convertible debt, net of unamortized discount of $0 and $13,641 - Deferred wages Accrued professional fees Accrued interest - Total current liabilities Commitments and contingencies Stockholders' deficit Common stock, $0.001 par value:40,000,000 shares authorized, 17,269,686 and 15,961,012 shares issued and outstanding at March 31, 2010 and June 30, 2009 Common stock issuable; 361,536 and 68,618 shares 69 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ (The accompanying notes are an integral part of these fincnaial statements) 3 PROFILE TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Revenue $ $
